Citation Nr: 0728652	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  06-08 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1959 to May 
1961 and from August 1961 to September 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Little Rock, Arkansas Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claim of 
service connection for PTSD.

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in April 2007.  A transcript 
of that proceeding has been associated with the veteran's 
claims folder.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim for service connection for PTSD has been 
obtained or requested by the RO, and he has been notified of 
the evidence needed to substantiate this claim.

2.  The veteran did not engage in combat during his time in 
active service.

3.  There is no credible supporting evidence to establish 
that the claimed stressors actually occurred.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
duty.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & West Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & West Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
West Supp. 2006); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

Prior to and following the initial adjudication of the 
veteran's claim, letters dated in May, June and September 
2003 fully satisfied the duty to notify provisions.  See 38 
U.S.C.A. § 5103(a) (West 2002 & West Supp. 2006); 38 C.F.R. § 
3.159(b)(1) (2006); Quartuccio, at 187.  The veteran was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to the claim.  See Pelegrini II, at 
120-121.  

The VCAA notice provided to the veteran prior to adjudication 
failed to provide notice of the fourth element, viz., that 
the claimant should provide any evidence relevant to the 
claim in his possession to VA.  See Pelegrini II, supra.  
Failure to provide pre-adjudicative notice of any of the four 
elements is presumed to create prejudicial error.  See 
Sanders v. Nicholson, 487 F. 3d 881 (2007).  The Secretary 
has the burden to show that this error was not prejudicial to 
the veteran.  Id., at 17.  Lack of prejudicial harm may be 
shown in three ways: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  Id., at 14; see also Mayfield v. 
Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 
May, June and September 2003 letters informed him that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
VA and provided examples of the types of evidence, both 
medical and lay, that could be submitted.  The Board 
concludes that a reasonable person could be expected to 
understand that any relevant evidence should be submitted 
during the development of the claim.  See Pelegrini II, at 
120-121.  Accordingly, the Board concludes that the failure 
to provide VCAA compliant notice was harmless.  The Board may 
proceed with consideration of the claim on the merits.  See 
Sanders, supra; see also Simmons v. Nicholson, 487 F. 3d 892 
(2007).

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  

The veteran was afforded medical examination in September 
2003 to obtain an opinion as to whether his current 
psychological disabilities can be directly attributed to 
service.  Further examination or opinion is not needed on the 
PTSD claim because, at a minimum, there is no persuasive and 
competent evidence that the claimed condition may be 
associated with the veteran's military service.  This is 
discussed in more detail below.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

The Merits of the Claim

The veteran alleges that he currently suffers from PTSD due 
to two stressful events during his time in service.  The 
first reported stressor occurred in March 1961 while 
stationed in Korea, when a bomb was detonated during a 
training session very near the veteran.  The second reported 
stressor occurred in February 1964, when the veteran was 
stationed in Germany, where he allegedly rescued a man from a 
burning building, who later died.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002 & West 
Supp. 2006).  That an injury or disease occurred in service 
is not enough; there must be chronic disability resulting 
from that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  See 38 C.F.R. § 3.303(b) 
(2006).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  See 38 
C.F.R. § 3.303(d) (2006). 

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  See 38 C.F.R. § 
3.304(f) (2006).  

Initially, the Board acknowledges that the veteran has 
received medical diagnoses of PTSD, attributed to his account 
of his military service.  Nevertheless, the Board is unable 
to accept the diagnosis as based upon a confirmed stressor 
because the preponderance of the evidence is against a 
finding that the veteran engaged in combat with the enemy 
during active service, and the record does not otherwise 
contain independent evidence which confirms his account of 
in-service stressors.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence.  "Just because a 
physician or other health professional accepted appellant's 
description of his Vietnam experiences as credible and 
diagnosed appellant as suffering from PTSD does not mean the 
[Board is] required to grant service connection for PTSD."  
See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The 
Board is not required to accept a veteran's uncorroborated 
account of his active service experiences.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993); Wood v. Derwinski, 1 Vet. 
App. 190, 192 (1991).

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart Medal, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources.  See 
Moreau v. Brown, 9 Vet. App. 389 (1996).  However, the 
regulatory requirement for "credible supporting evidence" 
means that "the appellant's testimony, by itself, cannot, as 
a matter of law, establish the occurrence of a non-combat 
stressor."  See Dizoglio v. Brown, 9 Vet. App. 163 (1996).

VA's Office of General Counsel has defined the phrase 
"engaged in combat with the enemy" to mean that the veteran 
must have personally participated in a fight or encounter 
with a military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99.  The fact that the veteran served in a 
"combat area" or "combat zone" does not mean that he himself 
engaged in combat with the enemy.  Id.  Moreover, a general 
statement in the veteran's service personnel records that he 
participated in a particular operation or campaign would not, 
in itself, establish that he engaged in combat with the enemy 
because the terms "operation" and "campaign" encompass both 
combat and non- combat activities.  Id.  Whether or not a 
veteran "engaged in combat with the enemy" must be determined 
through recognized military citations or other supportive 
evidence.  No single item of evidence is determinative, and 
VA must assess the credibility, probative value, and relative 
weight of each relevant item of evidence.  Id. The veteran's 
assertions that he experienced combat with the enemy are not 
ignored, but are evaluated along with the other evidence of 
record.  Id. However, the veteran's assertions that he 
"engaged in combat with the enemy" are not sufficient, by 
themselves, to establish this fact.


The Board finds that the veteran did not engage in combat 
with the enemy.  In the instant case, the veteran's 
Department of Defense Form 214 reports that the veteran did 
not receive decorations, medals, badges, commendations, 
citations, or campaign ribbons.  However, foreign duty in 
Korea and Germany was noted.  The veteran's military 
occupational specialty was reported as a light truck driver 
and mechanic.  His military occupational specialty does not 
indicate combat service.  There is no indication in the 
personnel records that he was assigned or participated in 
combat duties.  Furthermore, the veteran does not allege that 
he was in combat.

Therefore, although the evidence shows that he served 
overseas, the evidence does not support the conclusion that 
the veteran personally engaged in combat with the enemy, and 
the provisions of 38 U.S.C.A. § 1154(b) do not apply.  There 
must be credible supporting evidence of record that the 
alleged stressors actually occurred in order to warrant 
service connection.  His lay testimony is insufficient, 
standing alone, to establish service connection.  See Cohen 
v. Brown, 10 Vet. App 128, 147 (1997) (citing Moreau, 9 Vet. 
App. at 395).

The veteran contends that he suffered two traumatic events 
during service that are the cause of his currently diagnosed 
PTSD.  He stated that while on duty in Korea in March 1961, 
while standing near a large amount of dynamite, he was 
terrified when a bomb exploded approximately 100 yards from 
his position during a training exercise.  See PTSD 
questionnaire, received in April 2003.  Following this event, 
the veteran stated that he was very nervous and began 
drinking alcohol to help calm his nerves.  He reported that 
he suffered the second traumatic event in February 1964 while 
on duty in Germany.  The veteran stated that he and another 
service member ran into a burning building to save a fellow 
soldier.  The man was severely burned and later died from his 
injuries.  The veteran stated that this incident caused his 
alcoholism to increase, continuing his decline.  The veteran 
has stated that his service personnel records establish that 
his performance declined after these incidents, indicative of 
their impact on him.  Id.

The Board concedes that the veteran does have a current 
diagnosis of PTSD.  See VA treatment records, March 2003 
through December 2004.  Since the evidence has not 
established that the veteran was involved in combat, the 
remaining questions are whether the veteran's stressors can 
be verified and the presence of a medical nexus.

Review of the veteran's service personnel records certainly 
substantiate the veteran's claim that his performance 
declined, though not for the stressors cited above.  The 
veteran was listed as absent without leave (AWOL) on numerous 
occasions during his time in service.  He was also court 
marshaled for his absences.  In July 1964, the veteran was 
ordered to participate in a psychiatric examination.  The 
examiner noted that the source of the veteran's difficulties 
was the fact that the veteran was having marital 
difficulties.  The veteran was counseled by the Chaplin, the 
unit commander and the Group Executive Officer on his 
personal affairs and by the Group and Unit Commanders on 
discipline.  The veteran was then reassigned from the First 
Platoon to the Third after his court martial.  Later, the 
veteran again went AWOL.  See AE FORM 3133, July 11, 1964.  

The veteran was again given a psychiatric evaluation later in 
July 1964.  He was diagnosed with passive-aggressive 
reaction, chronic, moderate, unchanged.  This condition was 
considered to have existed prior to service.  Mental status 
examination revealed the veteran to be oriented, rational and 
coherent.  He gave no evidence of abnormal thinking or 
behavior suggesting psychosis.  See AE FORM 3087, July 28, 
1964.  Also associated with the veteran's personnel folder 
were three statements of the veteran's platoon members.  
These statements noted that the veteran did not show any 
interest in any of the platoon's activities and all the 
service members concluded that the veteran should be 
discharged from duty.  See statements from: W.J.N.; W.A.H.; 
and C.E.T.

In August 1964, it was recommended that the veteran be 
eliminated from the service under the provisions of AR 635-
208.  It was noted that the veteran did not have a combat 
record nor had he received any decorations, awards or 
citations.  The Commanding Officer stated that the veteran 
had repeatedly committed acts of irresponsibility.  He was 
transferred between platoons in the hopes that he could be 
rehabilitated, but to no avail.  His character was noted as 
questionable and he was noted to having continuing marital 
problems.  It was noted he had a general disregard for moral 
responsibility.  The veteran was recommended for discharge.  
See AETDE-D, August 13, 1964.  At no time during the 
investigation into the veteran's psychiatric issues did the 
veteran mention the alleged stressors noted above and how 
they affected him.

During the development of the veteran's claim, the RO 
attempted to verify the veteran's alleged stressors.  In 
December 2004, the U.S. Armed Services Center for Unit 
Records Research (USASCURR), whose name has now changed to 
U.S. Army and Joint Services Records Research Center (JSRRC), 
responded to the RO with a letter explaining that the 
veteran's stressors could not be verified or were not 
verifiable, based upon the dates provided.  The veteran was 
requested to provide additional information, to include the 
most specific dates possible, type and location of the 
incidents, the full names of the casualties, unit 
designations to the company level and other units involved.  
The veteran provided additional testimony during his April 
2007 hearing, but did not include additional information that 
would assist in verification of his stressors.  See Travel 
Board hearing transcript, April 10, 2007.  There is no 
corroborating "credible supporting evidence" of the claimed 
life threatening in-service stressors.  Without specific 
identifying information such as dates, places, and/or names 
of individuals involved in the alleged stressor events, there 
is no possible way the events could ever be corroborated.  

The Board is cognizant of the recent case of Pentecost v. 
Principi, 16 Vet. App. 124 (2002), wherein the Court reversed 
the Board's denial of a claim for service connection for PTSD 
on the basis of an unconfirmed in-service stressor.  However, 
in Pentecost, the claimant submitted evidence that his unit 
was subjected to rocket attacks.  The Court pointed out that 
corroboration of every detail of a stressor under such 
circumstances, such as the claimant's own personal 
involvement, is not necessary.  See, also, Suozzi v. Brown, 
10 Vet. App. 307 (1997).  The facts in this case are 
distinguishable because the appellant has submitted no 
independent evidence of the occurrence of the claimed in-
service stressors.  Indeed, as noted above, the RO contacted 
JSRRC to obtain additional information, which did not confirm 
his allegations.


Without verification of the veteran's stressors, there is no 
need to discuss the question of medical nexus.  See 38 C.F.R. 
§ 3.304(f) (2006).  

In summary, the Board has concluded that the preponderance of 
the evidence is against a finding that the appellant engaged 
in combat with the enemy while on active duty and 
additionally, there is no independent verification of his 
reported in-service stressors.  Therefore, the Board finds 
that the preponderance of the evidence is against the 
appellant's claim of service connection for PTSD, and it must 
be denied.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.


ORDER


Entitlement to service connection for PTSD is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


